The action was by C. Nields, for services rendered in the negociation of a loan of $5,000. The claim was one per cent. commission. A witness was asked if that was the usual rate of commission, which was objected to as an attempt to set up a special custom, at a particular place; and no such custom was set out in the declaration.
Mr. Rodney. — We do not seek to prove a custom; but the value of services rendered.
The Court. — As a custom of money lenders, it cannot be proved. If the plaintiff rendered service on the employment of the defendant, for him, he is entitled to recover the value of those services, and the witness may give his estimate of the value of the service in the place where it was rendered.
The case was argued before the jury by Mr. Rodney, for the plaintiff, and Mr. Gordon, for the defendant.
The Court charged that to entitle the plaintiff to recover, the jury must be satisfied that the defendant employed Nields to render him this service of procuring for him a loan of money; that in this respect he must be shown to have acted as the agent of the borrower, and not the lender; and that a mere application for a loan of money at the legal rate of interest, made to a person who holds himself out as a money lender for others, creates no relation of agency as between the borrower and the lender, or the agent of the lender, and *Page 373 
gives the lender no right to claim of the borrower, compensation for procuring the loan. That such a money lender has no right to charge the borrower with commissions. The owner of the money lent has no right to charge for making the loan, any thing more than six per cent., which the law allows him. If he should take any thing more, it would be usury. Neither can his agent do it. Nor can the principal and agent by joining together, take from a person to whom they lend money, more than six per cent., without violating the law.
Yet if a man in want of money employs another as an agent to procure it for him, the value of the service thus rendered for him, and on his employment, can be recovered in this action; just as any other services rendered for another at his request, may be the subject of an action.
                                          The plaintiff had a verdict.